Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to claim set of 4/5/2019 and election of 7/15/2021

Claims pending: 
1-3,8,11,14,18,23,25,33,37,42,44,45,46,48,52,54,55,58,61,64,65,67,68, 71,73,77,85,94,96,101,106,108,109,111,113,115,120,124,126,130,138,139,140,142,
143,145,148,150-153,156,163,167,169,173,175,181-183,188,195,203,209,210,212,213,215,216,220,223, 224,236,242,244,250,254,266,269,271,273,275,276-283,287-293, 296,303,304,310,311,323,324,326,328,329,333-337

Claims withdrawn:
1-3,8,11,14,18,23,25,33,37,42,44,45,46,48,52,54,55,58,61,64,65,67,68, 71,73,77,85,94,96,101,106,108,109,111,113,115,120,124,126,130,138,139,140,142,
143,145,148,150-153,156,163,167,169,173,175,181-183,188,195,203,209,210,212,213, 215,216,220,223, 224,236,242,244,250,254,266,269,271,273,275

Claims currently under consideration:
276-283,287-293,296,303-304,310,311,323-324,326,328-329,333-337 


Priority
This application has a filing date of 07/16/2018 and is a 371 of PCT/US2017/013791 filed 01/17/2017. PCT/US2017/013791 has PRO 62/279,500 filed 01/15/2016.

Election/Restrictions
	Applicant’s election of group VII in the reply filed on 7/15/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the 
	Claims 1-3,8,11,14,18,23,25,33,37,42,44,45,46,48,52,54,55,58,61,64,65,67,68, 71,73,77,85,94,96,101,106,108,109,111,113,115,120,124,126,130,138,139,140,142,143,145,148,150-153,156,163,167,169,173,175,181-183,188,195,203,209,210,212,213, 215,216,220,223, 224,236,242,244,250,254,266,269,271,273,275 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/2021
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 276,279,281,283,287,329,336 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Baranski et al (US PG-Pub 20050260135 – PTO 892 4/15/2021) as evidenced by AeraSeal™ (Excel Scientific webpage rendered 7/26/2021; referred to hereafter as Excel) if necessary.
Excel. The foregoing reads on claims: 276;279;281;283 (pierceable with pipet tips according to Excel); 287;329 and 336.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 276,279,281,283,287,329,336 and 280,282,290,292,296,303,323, 324,304,326,328 are rejected under 35 U.S.C. 103 as being unpatentable over Baranski et al (US PG-Pub 20050260135 – PTO 892 4/15/2021) in view of Love et al (US PG-Pub 20110281745).
Baranski et al is relied on as above as well as regarding the cellulose (rayon) of claim 293.
Baranski et al do not explicitly teach: plasma treated arrays with at least one thousand 50 micron dimension wells of volume less than 1 nanoliter modified with surface organosilanes or BSA, such as recited in claims 280,.282,290,292,296, 303,304,326; nor the glass slide and clamp of claims 323-324.
Love et al suggest throughout the document and especially paragraphs 0010,0120,0123 and table 1, plasma treated PDMS arrays with at least one hundred thousand 50 micron dimension wells of volume less than 1 nanoliter with surface organosilanes or BSA for housing cells and such as set forth in claims 280,282,290,292,296,303,304,326,328; plus a glass slide and clamp of claims 323-324 as well as appearing to read on claims 291 and 311. (“applying a clamp to the [recited in claim 324] assembly… for a predetermined cure period, and removing the clamp after the predetermined cure period” is deemed intended use, whereas, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.)
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to house cells with a AeraSeal™ membrane such as disclosed by Baranski et al over a denser well array as suggested by Love et al.

One of ordinary skill in the art would have had a reasonable expectation of success in applying the higher density well array of Love et al toward analyzing cells of interest to Baranski et al in view of the extensive detailed experimental protocols provided in the Love examples.

Claims 276,279,281,283,287,329,287,336 and 277,290,291,292,293, 296,303,310,311,323-324,328 are rejected under 35 U.S.C. 103 as being unpatentable over Baranski et al (US PG-Pub 20050260135 – PTO 892 4/15/2021) in view of Fan et al (US PG-Pub 20150299784).
Baranski et al is relied on as above as well as regarding the cellulose (rayon) of claim 293.
Baranski et al do not explicitly teach: an array with 50,000 to 1,000,000 wells containing beads with unique molecular identifiers such as recited in claims 277 and 328; plasma oxidation followed by silanization of claim 290,292 and/or 296,303; the inside surface of array wells being functionalized with a different molecule from an exposed array surface of claim 310; nor glass slide and clamp of claims 323-324.
Fan et al suggest throughout the document and especially the abstract, methods of single cell sequencing of thousands of cells concurrently. More particularly, in 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to house cells with a AeraSeal™ membrane such as disclosed by Baranski et al for single cell sequencing as in Fan et al.
One of ordinary skill in the art would have been motivated to house cells with a AeraSeal™ membrane such as disclosed by Baranski et alfor single cell sequencing as in Fan et a for in the interest of unraveling mechanisms of cellular response, differentiation and signal transduction, benefits noted by Fan et al in paragraph 0131.
One of ordinary skill in the art would have had a reasonable expectation of success in performing single cell sequencing in the manner of Fan et al with cells of interest to Baranski et al in light of the extensive detailed experimental protocols provided in the Fan examples.

Claims 276,279,281,283,287,329,287,336 and 277,290,291,292,293, 296,303,310,311,323-324,328 and 278,288-289,304 are rejected under 35 U.S.C. 103 as being unpatentable over Baranski et al (US PG-Pub 20050260135 – PTO 892 4/15/2021) in view of Fan et al (US PG-Pub 20150299784) and further in view of Bimanand et al (US PG-Pub 20140093738).
Baranski et al in view of Fan et al is relied upon as above.
Baranski et al in view of Fan et al do not teach ionic bonding mediated by an cationic amino silane to an anionic polycarbonate film such as recited in claims 278,288-289,304.
Bimanand et al teach throughout the document and especially paragraph 0115 or 0120, cationc-anionic bonding mediated by an amino silane to polycarbonate film such as set forth in claims 278,288-289,304.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to house cells with a membrane such as disclosed by Baranski et al for single cell sequencing as in Fan et al using the adhesion chemistry disclosed in Bimanand et al.
One of ordinary skill in the art would have been motivated to house cells with a AeraSeal™ membrane such as disclosed by Baranski et al for single cell sequencing as in Fan et al using the adhesion chemistry disclosed in Bimanand et al in the interest of forming a more robust seal: as interpreted in MPEP 2141 section III (C) the Supreme Court held under KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 281,291-293,311,333-337 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 292 recites the limitation "the charge" in line 1. Claim 329 recites the limitation "the bonded porous membrane" in lines 1-2. Claim 335 recites the limitation "the bonded porous membrane" in line 1. Claim 336 recites the limitation "the bonded porous membrane" in lines 1-2. Claim 333 recites the limitation "the pore size" in line 1. Claim 334 recites the limitation "the pore size" in line 1. Claim 337 recites the limitation "the pore size" in line 1.
There is insufficient antecedent basis for any of the foregoing limitations in each claim, rendering the metes and bounds uncertain.
Regarding claim 281, the phrase/term "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase/term constitute the 
Claim(s) 291 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the metes and bounds uncertain are as follows.
Claim 291 is missing a noun in line 1 following the second instance of “the”.
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 
In so far as the metes and bounds of the offending claim(s) may not be interpreted properly for the reasons above, all dependent claims therefrom claim 292 are rejected as being indefinite as well.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639